Citation Nr: 0007589	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-12 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness. 

2.  Entitlement to service connection for a rash, claimed as 
due to an undiagnosed illness. 

3.  Entitlement to service connection for myoclonus (muscle 
spasms), claimed as due to an undiagnosed illness. 

4.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1987 
to September 1992, appealed that decision to the Board. 

The Board notes that the October 1997 rating decision also 
denied the veteran's claim for service connection for a 
psychiatric disorder.  In a May 1999 rating decision, 
however, the RO granted service connection for post-traumatic 
stress disorder with depression and assigned a 50 percent 
evaluation.  Since this determination constitutes a full 
grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

The veteran recently submitted a diary in which he claimed 
that he suffers from joint pain involving the ankles, hips 
and hands.  As these matters have not been procedurally 
developed for appellate review, the Board refers them back to 
the RO for appropriate action.

In his VA Form 9 (Appeal to Board of Veterans' Appeals) of 
August 1998, the veteran requested to be scheduled for a 
hearing before a local hearing officer at the RO.  In a VA 
Form 21-4138 (Statement in Support of Claim) dated in January 
1999, however, the veteran indicated that he wished to 
withdraw his hearing request.  The Board will therefore 
decide the issues on appeal based on the current evidence of 
record. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

3.  The veteran's rash has been attributed to known clinical 
diagnoses of dermatitis and herpes labialis, and no medical 
evidence or opinion relates either condition to his period of 
military service. 

4.  The veteran's headaches have been attributed to a known 
clinical diagnosis of migraines, and no medical evidence or 
opinion relates this condition to his period of military 
service. 

5.  The veteran's muscle spasms have been attributed to a 
known clinical diagnosis of myoclonus, and there is no 
medical evidence or opinion which relates this condition to 
his period of military service. 

6.  The veteran's fatigue has not been attributed to a known 
clinical diagnosis.  This condition has not become manifest 
to a degree of 10 percent or more, as he has not demonstrated 
periods of incapacitation (i.e., bed rest and treatment by a 
physician) of at least one week per year.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a rash 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
myoclonus (muscle spasms) is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
fatigue is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from headaches, 
a skin rash, fatigue, and muscle spasms involving his hands, 
fingers, and the area around his eyes.  He maintains that 
each of these symptoms is the result of an undiagnosed 
illness stemming from his service in the Persian Gulf. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1999).  The veteran's service records 
document that he had active service in Southwest Asia during 
the Persian Gulf War.  Hence, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements." See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), VA has a duty to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, VA is prohibited from 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service-connection theory, the veteran must 
satisfy three elements for each of his claims to be well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  Alternatively, a claim 
may be well grounded by showing a link to service based upon 
the application of the rule for chronicity of symptomatology, 
set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997).

VA's General Counsel has recently held that a well-grounded 
claim for compensation under 38 U.S.C. § 1117(a) and 
38 C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission the following evidence: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period ("objective indications" include 
"'signs,' in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).




I.  Rash

The veteran claims that he developed a rash on his lower lip 
and chin while stationed in the Persian Gulf.  He said that 
this condition was treated in service but was never 
documented in service medical records because he was in a 
combat environment.  He alleges that this condition has 
continued to the present and now involves his legs, stomach, 
arms, and lip. 

Service medical records reflect that the veteran was treated 
for erythremic lesions on both legs in June 1987.  This 
condition was initially thought to be insect bites but was 
later identified as poison ivy.  This condition apparently 
resolved, as the remainder of the service medical records, 
including a July 1992 report from a Medical Evaluation Board, 
makes no further reference to any skin problems. 

Following his separation from service, the veteran underwent 
a VA compensation examination in December 1992.  A report 
from that examination includes the veteran's complaints of 
small, red bumps on his legs, stomach and arms.  He described 
them as itchy and compared them to the size of a pinhead.  He 
explained that they would resolve after scratching them.  
Physical examination of the skin revealed a small punctate 
pinhead-sized scar, which the veteran claimed was a residual 
of his rash.  It was described as well healed, non-tender to 
palpation, and not elevated.  Redness was observed around the 
hair follicles on both thighs, which the examiner said was 
compatible with pressure.  The examiner concluded that the 
veteran had non-specific dermatitis with normal examination 
of the trunk, legs and arms. 

VA outpatient treatment reports dated from 1993 through 1995 
reveal occasional treatment for the veteran's skin condition.  
The veteran was seen several times in September 1993 for a 
rash on his elbow.  One entry includes the veteran's 
statement that he experienced a similar rash on his face 
while serving in the Persian Gulf.  He said that he first 
noticed this condition two years prior.  On physical 
examination, hypopigmented papular lesions were observed over 
the left elbow.  In another September 1993 report, the 
dermatologist concluded with a diagnosis of eczema.  When 
seen in January and August of 1994, the veteran reported that 
his rash would come and go and had been present for the past 
two years.  The condition was identified as tinea versicolor.  
A January 1995 report assessed the veteran as having a fungal 
lesion on his lip. 

Lay statements from various individuals were submitted in 
1996 in support of the veteran's claim.  In correspondence 
dated in August 1996, J. O. stated that the veteran had a 
rash over his arms, shoulder and body since returning from 
the Persian Gulf.  In a September 1996 letter, V. E. also 
stated that she had observed a rash over the veteran's body 
following his return from the Persian Gulf.

At a VA dermatological examination in July 1997, the veteran 
reported having a rash on his left elbow and arm, and, 
occasionally, on his stomach.  He explained that the rash 
initially appeared as small blisters that coalesce and become 
larger.  He related that this condition would appear during 
the summer months.  He also described a similar rash on his 
lower lip.  On physical examination, however, no rash was 
present.  The examiner said he was therefore unable to 
diagnose a skin condition at that time. 

The veteran received additional VA treatment for his skin 
condition throughout 1998.  In May 1998, the veteran reported 
intermittent pruritic eruptions located primarily on his left 
forearm.  He said this condition first began in 1991 while 
serving in the Persian Gulf.  The veteran also reported a two 
to three year history of intermittent blisters on his right 
lower lip.  Results from a punch biopsy revealed superficial 
and deep perivascular dermatitis with mild spongiosis and 
focal interface changes.  The blister on the lip was 
diagnosed as herpes labialis.  In July 1998, the clinician's 
assessment was dermatitis of unknown type.  It was indicated 
that the cause was unclear. 

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
rash.  Pursuant to 38 C.F.R. § 3.317, service connection may 
be granted for a chronic disability due to undiagnosed 
illnesses attributed to service in Southwest Asia during the 
Persian Gulf War.  Since the veteran's rash has been 
attributed to known clinical diagnoses, i.e., dermatitis and 
herpes labialis, the veteran's claim under the presumptive 
provisions afforded to Persian Gulf veteran's must be denied 
as not well grounded.  See VAOPGCPREC 8-98 (O.G.C. Prec. 8-
98), 63 Fed. Reg. 56703 (1998). 

The veteran must therefore present competent evidence 
demonstrating service connection on a direct basis, if his 
claim is to prevail.  See 38 U.S.C.A. §§ 1113(b), 1116.  
However, after reviewing the evidence, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's diagnoses of dermatitis or 
herpes labialis are related to his period of active military 
service.  The only skin condition noted in service was poison 
ivy, and none of the post-service medical evidence contains a 
medical opinion relating either of the veteran's currently 
diagnosed skin conditions to service.  Even if the veteran is 
competent through his statements to provide evidence of 
continuity of symptomatology since service with respect to 
the observable aspects of his skin condition, medical 
expertise is still required to relate this condition to the 
claimed post-service symptoms.  See Savage, supra.  Here, 
there is a complete absence of medical evidence showing a 
common underlying cause of the veteran's in-service skin 
condition and his currently diagnosed dermatitis and herpes 
labialis.  See Hodges v. West, No. 98-1275 (U.S. Vet.App. 
Jan. 12, 2000).

The Board recognizes that several reports include the 
veteran's statements that his skin condition had its initial 
onset while serving in the Persian Gulf.  However, it is 
clear that these statements were only a recitation of what 
the veteran had told medical professionals.  In Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995), the Court held that 
evidence which is simply a history recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence of 
the nexus requirement set forth in Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1995).  Here, as no medical professional agreed 
with the veteran's self-reported history, none of these 
reports fulfills the nexus requirement between the veteran's 
current skin condition and his period of military service.  

The only evidence relating the veteran's skin condition to 
service are lay statements in support of his claim.  The 
Board notes, however, that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that any of these individuals possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of a skin condition, their 
statements standing alone cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, as the veteran's skin condition has been 
attributed to known clinical diagnoses of dermatitis and 
herpes labialis, and, as there is no medical evidence 
indicating that either condition had its onset in service, 
the veteran's claim of entitlement to service connection for 
a rash must be denied as not well grounded.  See e.g. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 

II.  Headaches

The veteran's claim for VA benefits states that he suffers 
from headaches which began in April 1994, approximately one 
and a half years after his separation from active duty.  In 
his June 1998 notice of disagreement, however, the veteran 
claimed that he has continuously suffered from headaches 
which began during his period of active military service. 

Service medical records contain an August 1988 entry which 
notes that the veteran was rendered unconscious for 
approximately two hours after he fainted.  The veteran 
apparently fell and hit his head in the area above the left 
eye.  After regaining consciousness, the veteran said he felt 
fine except for a headache.  The veteran was assessed as 
having inter-cranial pressure.  It was later believed that 
the veteran had a grand mal seizure, after reporting a 
history of two seizures prior to service.  An 
electroencephalogram (EEG) was normal.  The diagnosis was 
suspicion of grand mal seizure.  In a July 1991 Report of 
Medical History, the veteran checked "yes" for frequent or 
severe headaches.  The examining physician noted the 
veteran's history of frequent headaches which began in July 
1988.  The remainder of the service medical records, 
including the June 1992 Medical Evaluation Board report, are 
negative for any further complaint, treatment or finding 
pertaining to headaches or seizure activity.  

VA outpatient treatment reports show that the veteran was 
first seen for post-service complaints of headaches in 
September 1993.  At that time, the veteran described massive 
headaches in the temporal and occipital areas.  He said that 
they occurred daily and were relieved by Motrin.  On physical 
examination, the veteran was neuropsychologically intact.  
Another September 1993 entry lists the veteran's history of 
headaches which were felt to be related to sinus problems.  
It also was noted that the veteran was describing a different 
type of headaches since being in the Persian Gulf.  The 
provisional diagnosis was headaches.   

In October 1993, the veteran reported constant headaches in 
the frontal and occipital area.  The clinician indicated that 
the veteran was provided "nerve agent pretreatment tabs" 
during the Gulf War.  Physical examination showed that 
cranial nerves II through XII were intact.  The clinician's 
assessment was tension headaches.  Similar findings were 
documented in an April 1995 VA outpatient treatment report.  
Entries dated in August and October of 1996 identify the 
veteran's headaches as migraine headaches.  The record shows 
continued VA treatment for migraine headaches in 1998.

In an August 1996 letter, J. L. O., stated that the veteran 
had been experiencing severe headaches since returning from 
the Persian Gulf.  In a subsequent letter dated in April 
1997, however, Ms. O. maintained that the veteran's migraines 
began during his period of military service in Saudi Arabia. 

At a VA examination in November 1995, the veteran reported 
headaches in the frontal area which, he said, had been 
characterized as migraine headaches.  He denied headaches in 
the parietal or temporal areas, which the examiner said were 
the areas where migraines headaches usually occur.  The 
examiner indicated that they did not appear to be migraine 
headaches but were probably related to tension.  The examiner 
therefore concluded with a diagnosis of "recurring tension 
headaches, does not appear to be migraine."

VA examiners in November 1996 and July 1997 disagreed with 
that diagnosis.  When examined in November 1996, the veteran 
reported a two year history of headaches.  The veteran later 
stated, however, that his headaches began sometime after his 
military discharge in 1992.  The veteran explained that they 
were variably located and not clearly lateralizing.  
Photophobia also accompanied these episodes.  He reported 
occasional nausea but denied vomiting.  Physical examination 
revealed cranial nerve XI to be intact.  Based on the 
veteran's history and current complaints, the examiner 
concluded with a diagnosis of migraines.  The examiner also 
determined that the veteran's current migraines were not at 
all related to his military service.  A VA neurological 
examination report dated in July 1997 also includes a 
diagnosis of migraine headaches; no opinion as to the 
etiology or date of onset was offered.

The Board finds that the evidence of record fails to 
establish a well-grounded claim for service connection for 
headaches under either theory of service connection.  The 
veteran's headaches have been attributed to a known clinical 
diagnosis of migraine headaches.  Given this diagnosis, the 
presumption afforded to Persian Gulf veterans under 38 C.F.R. 
§ 3.317 does not apply.  

The Board finds that the veteran's claim also fails on a 
direct basis pursuant to 38 C.F.R. § 3.303.  Service medical 
records show that the veteran was seen on several occasions 
for complaints of headaches.  In July 1991, the veteran also 
reported a history of frequent headaches since 1988.  Most 
recently, his headaches have been identified as migraine 
headaches.  The Board emphasizes that no diagnosis of 
migraines was ever provided at any time in service.  In 
addition, no opinion by a medical professional has been 
submitted suggesting a relationship between the veteran's 
post-service migraine headaches and his period of active 
military service.  In fact, a VA examiner in November 1996 
specifically stated that the veteran's migraine headaches 
were not at all related to his military service.  Although 
several medical reports include the veteran's statements that 
his headaches had their onset in service, no additional 
comment by a medical professional was provided to confirm 
this assertion.  See LeShore, 8 Vet. App. at 409.  
Accordingly, none of the clinical reports is sufficient to 
well ground the veteran's claim of entitlement to service 
connection for headaches.

The only evidence of a relationship between the veteran's 
current headaches and service are statements by the veteran 
and Ms. O.  The Court has clearly stated, however, that a 
layperson without medical expertise is not competent to offer 
competent evidence concerning the etiology of a condition.  
See Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu,  2 Vet. App. at 
494-495.  

Since the veteran's headaches have been attributed to a known 
clinical diagnosis, with no medical evidence relating them to 
service, his claim of entitlement to service connection for 
headaches must be denied as not well grounded.  See Epps, 
supra; VAOPGCPREC 4-99.

III.  Myoclonus (Muscle Spasms)

The veteran claims that he began experiencing muscle spasms 
in his hands, fingers and around his eyes approximately six 
to nine months after leaving the Persian Gulf.  He claims 
that service connection for these symptoms is therefore 
warranted.

Service medical records reflect that the veteran was treated 
for a possible grand mal seizure in August 1988 where he was 
rendered unconscious for two hours.  The clinician's 
impression was suspicion of grand mal seizure and possible 
inter-cranial pressure.  While the Board recognizes that 
seizures are generally characterized by clonic movements 
(repetitive jerking of all or part of the body ), these 
records make no specific reference to muscle spasms of the 
hands or face.

The first post-service complaints of muscle spasms of the 
hands and face are contained in the veteran's March 1995 
claim for service connection in which he listed May 1991 as 
the date of onset.  The records reflects that the veteran 
first sought treatment for these symptoms at a VA medical 
facility in April 1995, at which time he reported a one year 
history of muscle spasms in both upper extremities.  The only 
finding on physical examination was a decrease in pinprick 
sensation of the right arm and leg.  The clinician's 
impression was myoclonus, with no recent seizure activity.  
The veteran was seen again in August 1996 for complaints of a 
twitching sensation in his arms and facial muscles.  An EEG 
was recommended to rule out seizures.  In October 1996, the 
veteran reported that these symptoms had worsened. 

The veteran underwent several VA examinations in connection 
with this claim.  When examined in November 1995, the veteran 
reported a nervous tic in the left upper eyelid.  No clinical 
findings were reported.  The diagnosis was tic of the left 
upper eyelid.  At a VA examination in November 1996, the 
veteran described occasional twitching of his fingers on both 
hands, as well as the area around both eyes.  He said these 
episodes were brief and not associated with any other 
neurological symptoms.  On physical examination, facial 
sensation and motor trigeminal function were intact, as was 
facial strength and cranial nerve XI.  There was no 
dysarthria or drift.  There were no facial periorbital 
fasciculations and no distal fasciculations of the upper 
extremities.  Muscle stretch reflexes were diffusely 
hypoactive and symmetric.  Given these findings, the 
pertinent diagnoses were benign fasciculations/myokymia.   
The examiner also opined that the veteran's history was not 
suggestive of epilepsy. 

A report of a VA examination of the muscles performed in July 
1997 includes the veteran's history of myoclonic muscle 
twitching involving the hands, the fingers and the area 
around both eyes.  Physical examination revealed no muscle 
pathology.  The examiner concluded with a diagnosis of 
"myoclonic muscle twitching involving the muscles around the 
eyes and the distal hands and fingers bilaterally."  The 
examiner indicated that further information was contained a 
VA neurological examination report of July 1997.  In report, 
the examiner recorded the veteran's statements that his right 
hand was worse than the left, and that spasms primarily 
involved the thumb and pointer finger.  The veteran stated 
that these episodes occurred two to three times a day and 
would last a few seconds.  A September 1996 magnetic 
resonance imaging (MRI) report was interpreted as within 
normal limits.  The examiner provided a diagnosis of 
myoclonus.  

The record shows that the veteran sought VA treatment on 
several occasions in 1998 for continued complaints of muscles 
spasms in his hands, fingers and around the eyes.  An EEG 
performed in February 1998 was within normal limits but did 
not exclude a diagnosis of seizure disorder.  In May 1998, 
the veteran was seen for complaints of chest pain which 
caused spasms and jerking movements of his body.  In July 
1998, the veteran was seen for involuntary muscle twitching 
involving the chest, arms, fingers, and face.  The veteran 
was assessed as having myoclonus of unclear etiology. 

After reviewing the pertinent evidence, the Board finds that 
the veteran's claim of entitlement to service connection for 
muscle spasms must be denied as not well grounded.  The 
veteran's complaints of muscle spasms involving the hands, 
fingers and area around the eyes have been attributed to a 
known clinical diagnosis of myoclonus by numerous VA medical 
professionals.  Therefore, service connection may only be 
established with competent evidence showing that myoclonus is 
indeed related to the veteran's period of active military 
service.  See 38 U.S.C.A. §§ 1113(b), 1116, 1117; 38 C.F.R. § 
3.317.  

The veteran's claim also fails under a direct theory of 
service connection.  Although the veteran was treated on one 
occasion in service for symptoms consistent with a seizure 
disorder, no mention was made of any twitching of the hands, 
fingers or face at any time in service.  Hence, it does not 
appear that the veteran's myoclonus was present in service.  
Moreover, no medical professional has provided an opinion 
relating the veteran's myoclonus to his period of military 
service.  While the veteran's claims continuity of 
symptomatology since service with respect to the observable 
aspects of his muscle spasms, no medical opinion has related 
his presently diagnosed myoclonus to any claimed post-service 
symptoms.  See Savage, supra.  In fact, none of the clinical 
evidence provides a medical opinion as to the etiology of 
this condition.  Despite the veteran's contentions that these 
symptoms are related to service, lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a).  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494-495.  

In short, the veteran's muscle spasms of the hands, fingers 
and the area around the eyes have been attributed to a known 
clinical diagnosis of myoclonus, and no opinion from a 
medical professional has related this condition to service.  
Under these circumstances, the Board can only conclude that 
the veteran's claim of entitlement to service connection for 
muscle spasms is not well grounded.  See Epps, supra; 
VAOPGCPREC 4-99.

IV.  Fatigue

The veteran claims that he constantly feels tired as a result 
of exposure to smoke while serving in the Persian Gulf.  He 
maintains that he has a restless sleep pattern due to dreams 
of his experiences there.  In his claim for VA benefits, the 
veteran listed April 1991 as the date he first noticed 
excessive fatigue.  

No complaints of fatigue are noted in service medical 
records.  The first documented complaint of fatigue is 
contained in a November 1995 VA examination report.  The 
veteran stated during the interview that he tires easily and 
is fatigued most of the time, especially in the morning.  No 
diagnosis concerning these complaints was provided. 

Lay statements were provided in support of this claim.  In 
letters dated in August 1996 and April 1997, Ms. O. stated 
that the veteran appeared constantly tired, jittery, nervous 
and unsettled since returning from the Persian Gulf.  She 
described the veteran as listless and without energy, which 
negatively impacts his relationships with his wife and 
children.  In an October 1996 letter, K. D. K. indicated that 
he had known the veteran since 1990, and that he recently 
noticed that the veteran appeared fatigued.  In a September 
1996 letter, V. K. E. stated that the veteran would come home 
from work exhausted and unable to participate in his 
childrens' activities.  She said the veteran was very 
energetic prior to service and that his fatigue was related 
to exposure to various gases in the Persian Gulf. 

The November 1996 VA examination report also notes the 
veteran's complaints of constant fatigue.  The veteran said 
that he generally slept eight hours a night but was often 
very drowsy during the day.  He denied falling asleep at work 
but reported coming close to falling asleep while driving.  
He related that he worked full time installing home security 
systems.  Under the Diagnosis section of the report, the 
examiner noted: "Chronic fatigue and possible excessive 
daytime somnolence."  The examiner added: "there was a 
questionable sleep disorder.  Even if present, which does not 
seem likely, a sleep disorder such as minor narcolepsy would 
also not likely be related to military service."

The veteran underwent a VA examination in July 1997 to 
determine whether he in fact had narcolepsy.  The veteran 
reported that he went to bed around 11:30 p.m. and would 
awaken between 5:30 and 6:00 a.m.  He said it usually took 30 
minutes to fall asleep and that he would awaken twice during 
the night to go to the bathroom.  He denied taking naps 
during the day or episodes of involuntary daytime sleep or 
cataplexy.  Physical examination was within normal limits.  
The examiner concluded that there was no diagnosable sleep 
disorder and no narcolepsy.  The veteran also underwent a VA 
psychiatric examination at that time, where his concentration 
appeared adequate.

The veteran was admitted to the Research Psychiatric Center 
in October 1998 following two suicide attempts.  Upon 
admission, the veteran reported increasing nightmares since 
returning from the Persian Gulf.  Mental status examination 
revealed the veteran's concentration to be fair, according to 
his capacity to recall details and events during the 
interview.  It was noted that he had been using Vicodin for 
chest pain which made him very tired.  The Axis I diagnoses 
were post-traumatic stress disorder, major depressive 
episode, and rule out atypical anxiety disorder.  No separate 
diagnosis pertaining to fatigue or a possible sleep disorder 
was listed. 

Based on a review of the foregoing evidence, the Board finds 
that the veteran's claim for service connection for fatigue 
is not plausible.  The Board recognizes that the veteran's 
complaints of fatigue have not been attributed to a known 
clinical diagnosis.  The November 1996 examination report 
lists "chronic fatigue and possible excessive daytime 
somnolence" in the diagnosis section.  However, the listing 
of chronic fatigue appears to be merely a recitation of the 
veteran's symptoms rather than a clinical diagnosis, as it 
was never identified as a "syndrome."  Although the 
examiner also suggested that a sleep disorder such as 
narcolepsy may be present, a VA examiner in July 1997 
concluded that no diagnosable sleep disorder was present.  As 
such, the veteran's fatigue is considered an undiagnosed 
illness under 38 C.F.R. § 3.317.  Nevertheless, the evidence 
simply does not show that this condition has become manifest 
to a degree of 10 percent or more under applicable schedular 
criteria.  As the veteran has failed to prove this essential 
element, the Board concludes that his claim for service 
connection for fatigue must be denied as not well grounded.  
See VAOPGCPREC 4-99 (issued May 3, 1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(1999).

The Board notes that chronic fatigue syndrome is rated under 
Diagnostic Code 6354.  Under this code provision, a 10 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication.  A 20 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (1998).  For the purpose of 
evaluating fatigue, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  See Id., Note.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (1999).

The evidence of record demonstrates that the requirements for 
a compensable evaluation for the veteran's fatigue have not 
been met under Diagnostic Code 6354.  The clinical evidence 
of record does not show that the veteran suffers from 
debilitating fatigue or cognitive impairments, such as an 
inability to concentrate, forgetfulness, or confusion.  
Mental status examination reports show the veteran's 
concentration to be fair, with no thought disorder present.  
More importantly, there is no clinical evidence, nor has the 
veteran alleged, that his fatigue has resulted in periods of 
incapacitation (i.e., bed rest and treatment by a physician) 
for at least one week per year.  At his July 1997 VA 
examination, the veteran denied taking naps during the day or 
experiencing episodes of involuntary daytime sleep or 
cataplexy.
The record indicates, moreover, that he was able to maintain 
full-time employment until 1997, at which time he was unable 
to work due to a psychiatric condition.  Finally, the 
evidence does not show that the veteran takes medication to 
control his symptoms of fatigue.  Under these circumstances, 
the veteran's claimed disability due to fatigue has not 
become manifest to a degree of 10 percent under Diagnostic 
Code 6354 at any time during the pendency of his claim.

In conclusion, as the veteran's fatigue has not become 
manifest to a degree of 10 percent or more under applicable 
schedular criteria, the Board finds that service connection 
for this condition may not be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317.  In addition, 
as the record contains no competent medical evidence of a 
current diagnosis related to the veteran's complaints of 
fatigue, this claim must also fail as not well grounded on a 
direct basis.  See Epps, supra; see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no valid claim").

V.  Conclusion

In denying each of the veteran's claims as not well grounded, 
VA has no further duty to assist the veteran in developing 
the record to support these claims for service connection.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  The Board is also 
unaware of any information in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well ground any of the veteran's 
claims.  See generally, McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views the above discussion as sufficient 
to inform the veteran of the elements necessary to present a 
well-grounded claim for each of the benefits sought, and the 
reasons why the current claims have been denied.  Id. 

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).


ORDER

Service connection for a rash, claimed as due to an 
undiagnosed illness, is denied. 

Service connection for headaches, claimed as due to an 
undiagnosed illness, is denied.

Service connection for myoclonus (muscle spasms), claimed as 
due to an undiagnosed illness, is denied.

Service connection for fatigue, claimed as due to an 
undiagnosed illness, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 
  Stedman's Medical Dictionary 1593 (26th ed. 1995)
  Stedman's at 630-631, 1169, fasciculations are involuntary contractions, while myokymia is a condition 
characterized by continuous involuntary quivering or rippling of muscles at rest, cased by spontaneous, 
repetitive firing of groups of motor unit potentials.

